Citation Nr: 1220974	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia (VA)


THE ISSUES

1.  Entitlement to service connection for the residuals of left ankle surgery, manifested by a 7 cm scar, and related numbness and instability.  

2.  Entitlement to service connection for the residuals of left heel surgery, manifested by a 5.5 cm scar and related numbness.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to March 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 RO rating decision, which denied entitlement to service connection for a left ankle condition and left heel surgery.  

Although the Veteran also had a pending claim for entitlement to an initial compensable evaluation for a service-connected right elbow spur, he clearly indicated on his VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2009, that he only wished to appeal the issues listed on the title page of this decision.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  As the Veteran currently has diagnoses of left ankle and left heel scars, as well as findings of left ankle and left heel numbness, and ankle instability, the Board has recharacterized the issues on appeal as listed on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to left ankle and left heel disorders following the left ankle and left heel surgeries performed during his active service.  

2.  The currently demonstrated residuals of left ankle surgery, manifested by a 7 cm scar, and related numbness and instability are shown as likely as not to have had their clinical onset during the Veteran's active service.  

3.  The currently demonstrated residuals of left heel surgery, manifested by a 5.5 cm scar and related numbness, are shown as likely as not to have had their clinical onset during the Veteran's active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability, manifested by the residuals of left ankle surgery, is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  By extending the benefit of the doubt to the Veteran, his disability, manifested by the residuals of left heel surgery, is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow granting service connection for the left ankle and left heel disabilities is fully favorable to the Veteran, further discussion of the requirements of VCAA is not required in this case.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

In relevant part, 38 U.S.C. § 1154(a)  requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id.  at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  


Standard of Review 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Factual Findings

The Veteran contends that he currently experiences residuals of pain, numbness, instability and scarring due to left ankle and left heel surgeries performed during his active duty service.   

The service treatment records show that the Veteran was noted as having an asymptomatic foot condition on his August 1985 Navy enlistment Report of Examination.  He underwent a calcaneal spur removal in 1994.  He was also treated for a left ankle injury in October 1995 and a left ankle sprain in October 1998, and that in August 1999 he underwent a Bruston procedure to repair his left ankle instability.  These records also show that an X-ray study performed in January 1999 revealed a prominent os trigonum, for which the Veteran underwent an excision procedure also in August 1999.  A December 2006 treatment record shows findings of left calf pain/myalgias for 2 weeks.  

In conjunction with the appeal, the Veteran underwent a QTC evaluation in December 2006.  The examiner noted that in June 1997 the Veteran sustained injury to his left ankle.  The Veteran reported that he currently experiences constant, aching, localized pain in the left ankle that is elicited by physical activity and relieved by rest and medication.  He denied that he experiences functional impairment resulting from his left ankle pain, and denied that the condition causes incapacitation.  The Veteran also report injury to the left heel in 1994, including heel spur and ligament injury, which causes constant, aching, localized pain in the left heel that is elicited by walking and relieved by rest and medication.  The examiner noted the Veteran underwent heel surgery in August 1999, with residuals of aching in the foot.  The Veteran denied functional impairment resulting from the condition.  

Physical examination results include observations of no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement in the left ankle.  The examiner noted that examination of the ankles did not reveal any deformity.  The Veteran had normal ranges of motion in the left ankle joint, and examination of the feet did not reveal any signs of abnormal weight bearing.  Gait and posture were described as within normal limits, and the Veteran did not require an assistive device for ambulation.  

Examination of the left foot revealed no tenderness, weakness, edema, atrophy, or disturbed circulation.  The examiner noted that pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, and hallux rigidus were not present.  The examiner observed the Veteran did not have any limitation with standing and walking, he did not require any type of support with his shoes, and gross examination of all the other joints and muscles was within normal limits.  

Neurological test results for the lower extremities included findings of motor function within normal limits, sensory function within normal limits, and left lower extremity reflexes showing 2+ knee jerk and 2+ ankle jerk.  Diagnostic test results indicate left ankle and left heel X-ray findings within normal limits.  The examiner concluded that the claimed conditions of left ankle disorder and left heel disorder with surgery had no diagnoses because there was no pathology to render a diagnosis.  

An addendum report, dated in January 2007, shows an observation that there was no scar from left heel surgery.  

A VA treatment record provided by the "Naval Special Warfare Group THREE Det Little Creek, VA," dated in January 2009, shows that the Veteran requested reevaluation for his left ankle.  The practitioner noted the Veteran entered the military in 1985 with no previous left ankle injury and asymptomatic, but that during his active duty career he had multiple, documented ankle sprains, and was treated with rest, ice, heat, non-steroidal anti-inflammatory drugs, braces/wraps, and rehabilitation.  The practitioner noted that the Veteran also suffered from a severe left heel spur secondary to wearing boots and running, which caused him to experience severe pain with any weight bearing.  The practitioner indicated that the Veteran underwent surgery to repair instability of the left ankle and remove the heel spur in 1994, after which he began to experience improvements to both areas.  However, the Veteran reported that he still suffers from pain on the bottom of his heel when it is cold, in the morning, and after prolonged standing.  The Veteran also indicated that he experiences sensory numbness secondary to the surgery.  

On physical examination, the practitioner observed surgical scars in the medial ankle posterior to the malleolus (7 cm surgical scar), and in the anterolateral malleolus (5.5 cm surgical scar).  Range of motion testing of the left lower extremity revealed findings of negative anterior/posterior drawer, plantar flexion to 45 degrees, dorsiflexion to 5 degrees, internal rotation to 45 degrees, and exterior rotation to 5 degrees.  Sensory testing revealed findings of negative sharp/dull small area of heel pad and distal area of medial surgical scar.  The Veteran was diagnosed with left ankle pain secondary to service-related repetitive trauma causing a heel spur, numbness secondary to surgery to repair a heel spur, and surgical scars, 7cm and 5.5 cm in length.  The practitioner opined that these diagnoses are service-related.  The practitioner explained that the Veteran entered service as a healthy asymptomatic 20 year old, but due to service-related events he had to undergo surgery to repair damaged caused by his service.  The practitioner noted that the Veteran continues to have problems although only mildly limiting his activity.  

Analysis

As noted, the service treatment records clearly show the Veteran was diagnosed with and treated for multiple injuries to his left ankle and left heel during service, for which he underwent multiple surgical procedures.  

For service connection to be warranted there must be a current disability resulting from an in-service condition or injury.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  Existence of current disability must be shown by competent medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  "Current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).  

The Veteran has repeatedly described his current left ankle and left heel symptomatology in terms of pain; however, the Court has stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Yet, the June 2009 VA treatment record clearly shows that the Veteran's pain comes from two surgical scars, and that he also experiences symptoms of numbness and unstable ankle related to his surgeries.  

The Board accords the most probative value to the June 2009 VA treatment record, which links the Veteran's current left ankle and heel disorders to his in-service surgeries, as it was based on physical examination of the Veteran after a thorough review and discussion of the evidence contained within the claims file.  Moreover, the June 2009 practitioner's observations of measured surgical scars directly contradicts the January 2007 QTC addendum report, which simply lists a "no" response to the question "is there a scar from left heel surgery" without further elaboration or explanation.  The January 2007 QTC addendum report was issued on January 25, 2007, almost a month after the QTC examination appointment on December 14, 2006, and the examiner failed to indicate that the Veteran was re-examined at the time the addendum was issued.  

The Board also finds that the December 2006 QTC examination report, especially with respect to the specific histories for the left ankle and left heel conditions, was confusing and at times contradictory.  The examiner at one point referenced the knee and not the heel or ankle, and did not always express the findings in complete sentences.  Moreover, the December 2006 QTC examiner failed to indicate that the claims file was reviewed in conjunction with the examination.  Hence, the Board accords this report less probative value when weighed against the findings of the June 2009 VA treatment record.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Moreover, the findings of the June 2009 VA practitioner are supported by the Veteran's competent and credible lay assertions describing the residuals of his left ankle and left heel surgeries.  

The Veteran is competent to testify in regard to the onset and continuity of his left ankle and heel symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay statements may, under certain circumstances, also be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board accords the Veteran's credible lay statements great probative value in describing his current left ankle and left heel symptomatology as he is competent to provide observations of his own symptoms of pain, instability, and numbness in the left ankle.  

Accordingly, in resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for service connection for the residuals of left ankle surgery, manifested by a 7 cm scar, and related numbness and instability; and for the residuals of left heel surgery, manifested by a 5.5 cm scar and related numbness, is warranted.  



ORDER

Service connection for the residuals of left ankle surgery, manifested by a 7 cm scar, and related numbness and instability, is granted.  

Service connection for the residuals of left heel surgery, manifested by a 5.5 cm scar and related numbness, is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


